Citation Nr: 9920691	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  96-00 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an extraschedular rating for service-connected 
loss of vision of the left eye, rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1960 to 
December 1961.

This matter initially came to the Board of Veterans' Appeals 
(Board) from an October 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the veteran's claim for an increased 
rating for loss of vision of the left eye, rated as 30 
percent disabling.  A notice of disagreement was submitted in 
November 1995.  A statement of the case was issued in January 
1996, and a substantive appeal was filed that February.  In a 
January 1997 decision, the Board denied the claim for an 
increased rating for loss of vision of the left eye.  The 
implied claim for an extraschedular rating was remanded to 
the RO for adjudication.

In the Introduction portion of the January 1997 decision, the 
Board pointed out that the veteran raised the issue of 
service connection for decreased vision in the right eye 
caused by overuse, secondary to loss of vision in the left 
eye.  The Board also pointed out that the record itself 
raised the issue of a rating for the cosmetic defect 
associated with the left eye disability.  Since the issues 
had not been adjudicated by the RO, they were referred to the 
RO for the appropriate action.  In a July 1997 decision, the 
RO denied the claim for secondary service connection for 
decreased visual acuity of the right eye, and granted a 
separate 10 percent rating for a cosmetic defect of the left 
eye.  A notice of disagreement was not filed with respect to 
those issues.  Therefore, they are not before the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The service-connected left eye loss of vision does not 
present an exceptional or unusual disability picture, with 
related factors such as marked interference with employment 
or frequent periods of hospitalization, such as to render 
impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation for service-
connected left eye loss of vision have not been met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 
3.321(b)(1) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that, 
when a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1998).

Regarding the veteran's left eye disability, the record 
includes the following: service medical records regarding the 
initial injury and treatment of the left eye; a private 
medical examination report from 1966; VA examination reports 
of 1966, 1980, 1990, and 1995; photographs of the veteran's 
left eye defect taken in March 1997; and VA outpatient 
treatment records reflecting treatment in the 1970s, 1980s 
and 1990s.  These records do not indicate or contain 
references to frequent hospitalization for treatment of his 
left eye disability.  

Essentially the veteran asserts that the condition causes 
headaches, impaired equilibrium, loss of mobility, and the 
inability to perform simple tasks.  Clearly, the 30 percent 
rating assigned for the left eye disability contemplates a 
level of interference with employment associated with the 
degree of disability demonstrated.  However, the veteran has 
not alleged a greater degree of interference with employment, 
nor does the record suggest this.  When last measured in 
1995, the best corrected visual acuity in the veteran's 
nonservice-connected right eye was 20/50+2 (distant) and J-2 
(near).  No facts are alleged which would make this an 
"exceptional" or "unusual" disability picture, that is, in 
comparison to other cases in which the service-connected eye 
is blind and the nonservice-connected eye has nearly normal 
visual acuity.

In an April 1998 report, the Director of the Compensation and 
Pension Service determined that the case did not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedule or standards.  For 
the reasons above, the Board agrees.

Here, the preponderance of the evidence is against the claim 
of an extraschedular evaluation for the service-connected 
left eye disability.  Therefore, the benefit of the doubt 
doctrine contemplated by 38 U.S.C.A. § 5107 (West 1991) does 
not apply.


ORDER

Entitlement to an extraschedular evaluation for service-
connected left eye disability has not been established, and 
the appeal is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals

 

